Exhibit 10.2

 

AGREEMENT

 

This AGREEMENT (this “Agreement”) made this 26th day of April, 2004 between
SONIC AUTOMOTIVE, INC., a Delaware corporation (the “Employer”), and THEODORE M.
WRIGHT (the “Employee”).

 

R E C I T A L S

 

WHEREAS, the Employee currently serves as President of the Employer, as a
director of the Employer and as an officer, director, manager or governor of
numerous direct and indirect subsidiaries of the Employer; and

 

WHEREAS, the Employee and the Employer are parties to an Employment Agreement
dated October 25, 2000 (the “Employment Agreement”); and

 

WHEREAS, the Employee has notified the Employer that he desires to resign his
employment with the Employer in order to pursue other interests; and

 

WHEREAS, the Employee and the Employer desire to enter into this Agreement for
the purpose of effecting an orderly resignation by the Employee of his officer,
director and employment relationships with the Employer and subsidiaries of the
Employer, including the amendment of the Employment Agreement as provided below.

 

NOW, THEREFORE, the parties intending to be legally bound agree as follows:

 

1. Resignation. The Employee hereby voluntarily resigns the following positions
effective immediately: (i) President of the Employer; (ii) director of the
Employer; (iii) officer, director, manager and governor of all direct and
indirect subsidiaries of the Employer, and (iv) officer and Manager of North
Point Imports, LLC d/b/a North Point Volvo. If requested by the Employer, the
Employee shall further evidence such resignations by executing formal
resignation letters in form and substance agreeable to the Employee and the
Employer. The parties agree that the Employee will remain as an employee of the
Employer, with full entitlement to his current salary and benefits, until May
26, 2004 (which date will be considered the effective date of the Employee’s
voluntary resignation of employment pursuant to the Employment Agreement and any
stock option agreements with the Employer). As of the close of business on May
26, 2004, the parties agree that the Employee will be automatically deemed to
have tendered his voluntary resignation of employment with the Employer, with no
further action necessary or required on the part of either the Employee or the
Employer. During the period from the date of this Agreement through May 26,
2004, the Employee will (A) not be required to work full time or to report for
regular duty to the Employer at the Employer’s offices, (B) be provided his
customary access to the Employee’s current executive assistant for routine and
customary administrative support needs of the Employee, which services shall be
provided at the Employer’s cost, and (C) make himself reasonably available to
members of the senior management team of the Employer during normal business
hours for consultation and other reasonable duties.

 

2. Reimbursement of Costs. The Employer shall reimburse the Employee for all
attorneys fees and costs of the law firm of Rayburn, Cooper & Durham, P.A.
associated with such firm’s legal services provided to the Employee from
December 1, 2003 through the date of execution and delivery of this Agreement.
The Employer shall make such reimbursement to the Employee (or, at the
Employee’s option, make direct payment to the law firm) within 5 business days
following the Employer’s receipt of written invoices from the firm relating to
such representation.



--------------------------------------------------------------------------------

3. Amendment to Employment Agreement. Notwithstanding anything to the contrary
set forth in Section 8 of the Employment Agreement, the Employee shall not be
prevented from, and it shall not constitute a violation of Section 8 of the
Employment Agreement for the Employee to:

 

(a) acquire, directly or indirectly, any automobile dealership located within
the Restricted Territory (as defined in the Employment Agreement) during the
Restrictive Period (as defined in the Employment Agreement), or

 

(b) serve as a compensated broker for the acquisition by any third party of any
automobile dealership located within the Restricted Territory during the
Restrictive Period;

 

provided, however, that in the case of either (a) or (b) above during the
Restrictive Period, the Employee shall first offer to the Employer any such
automobile dealership acquisition opportunity located in the Restricted
Territory that is presented to the Employee. Upon receipt of written notice from
the Employee to the Chief Executive Officer and the Chief Financial Officer of
the Employer setting forth such dealership acquisition opportunity, the Employer
will have fifteen (15) days thereafter to advise the Employee that the Employer
is eligible to acquire or interested in pursuing such dealership acquisition
opportunity. In the event that the Employer does not notify the Employee within
such fifteen (15) day period that it is eligible to acquire and desires to
pursue such dealership acquisition, or if the Employer pursues such dealership
acquisition but does not enter into a written agreement to acquire such
dealership within one hundred twenty (120) days following the Employer’s receipt
of the written notice from the Employee notifying of the dealership acquisition
opportunity, then the Employee shall have the right, notwithstanding the
provisions of Section 8 of the Employment Agreement, to acquire such dealership
or to serve as a compensated broker for a third party’s acquisition of such
dealership.

 

Except as specifically provided for herein, the provisions of this Section 3
shall not in any way otherwise diminish the Employee’s obligations under Section
8 of the Employment Agreement.

 

4. Effect on Employment Agreement and Other Agreements. Except as expressly
modified herein, this Agreement shall have no effect on the Employment Agreement
or any other existing written agreements between the Employee and the Employer,
and all other terms and conditions of the Employment Agreement and such other
agreements shall remain in full force and effect, without modification.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.

 

EMPLOYEE:

 

/s/ Theodore M. Wright

--------------------------------------------------------------------------------

 

(SEAL)

   

THEODORE M. WRIGHT

   

EMPLOYER:

 

SONIC AUTOMOTIVE, INC.

       

By:

 

/s/ O. Bruton Smith

--------------------------------------------------------------------------------

           

O. Bruton Smith, Chairman and CEO

   

 

2